Order, Supreme Court, New York County (Shorter, J.), entered September 8, 1980, which granted reargument of an order entered July 8, 1980, and upon reargument adhered to the original determination denying defendant’s motion to dismiss for lack of jurisdiction over the defendant corporation and for failure to state a cause of action, unanimously modified, on the law and the facts, to dismiss the cause of action against the corporate defendant and all causes alleged against the individual defendant, except for the first cause of action which is for assault, and with leave to replead the causes of action for slander without redundancy, and otherwise affirmed, without costs. The plaintiff commenced the action against the corporate defendant, a Delaware corporation with headquarters in Wisconsin and a plant in Oklahoma, by service of a summons and complaint on the Secretary of State, in accordance with section 307 of the Business Corporation Law. The corporate defendant contends that its contacts with the State of New York in the sale of its office supplies, which it manufactures in Oklahoma, are so minimal that they do not support in personam jurisdiction. While we agree with the determination at Special Term that there is jurisdiction, we dismiss the complaint for failure to state a cause of action as against the corporation. The plaintiff contends that as an employee of the corporation she was subjected to sexual harassment by the individual defendant who was a fellow employee. There is no indication that the corporation either condoned or was in any way responsible for the alleged acts and statements by the individual defendant. The complaint has 13 causes of action, the first 12 against both defendants, and the thirteenth solely against the corporation. The first is for assault, which we do not dismiss, the second for emotional distress, the third for interfering with employment, the fourth for prima facie tort, the fifth through eleventh for slander, the twelfth for libel, and the thirteenth for negligence. The causes of action for slander are redundant and should be repleaded. Concur — Murphy, P.J., Kupferman, Bims, Carro and Silverman, JJ.